Citation Nr: 0613261	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-15 475	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected anxiety disorder with 
agoraphobia and depressive symptoms.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service-connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service-connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service-connection for 
sinusitis, entitlement to service connection for hypertension 
and the claim for increased rating for anxiety disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran service connection for 
hypertension in a December 1997 rating decision.  The veteran 
did not appeal that decision and it is final.

2.  Some of the new evidence obtained in conjunction with the 
veteran's claim for service for hypertension is material.


CONCLUSIONS OF LAW

1.  The December 1997 RO rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2005).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for hypertension is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for hypertension 
was previously denied by a December 1997 rating decision.  
Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105 
(West 2002).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  When 
a claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Although these 
are two separate questions, they are components of a single 
claim for service connection.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to December 1997 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

Hypertension

The new evidence received since December 1997 consists of the 
veteran's statements and testimony, VA treatment records from 
January 1999 through November 2003, private treatment records 
from December 2003, records from the Social Security 
Administration, and VA examination report dated in January 
2004.  The Board finds that some of this evidence is 
material.  

Specifically the Board finds that the VA examination report 
from January 2004 is material evidence as it provides an 
opinion as to whether the veteran's current hypertension is 
related to his military service.  Such an opinion was not 
previously of record.  Accordingly, the Board finds that some 
of the evidence received subsequent to December 1997 is new 
and material and serves to reopen the claim for service 
connection for hypertension.  However, the Board cannot, at 
this point, adjudicate the reopened claim, as further 
assistance to the veteran is required to comply with VA's 
duty to notify and assist the veteran in developing his 
claim.  This is detailed in the REMAND below.

Finally, the Board finds that VA has substantially satisfied 
the duties to notify and assist as required under 38 U.S.C.A. 
§§ 5103, 5103A, 5107 and 38 C.F.R. § 3.159.  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's decision 
with regard to the issue of whether new and material evidence 
has been received to reopen the previously denied claim of 
service connection for hypertension. 


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for hypertension is reopened.


REMAND

The Board remands the veteran's claims of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for sinusitis, service connection for 
hypertension and an increased rating for anxiety disorder for 
further development.  Although the additional delay is 
regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  

Sinusitis

VA's duty to notify under 38 U.S.C.A. § 5103(a) applies to 
claims to reopen.  The notice obligations require that VA 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006).

With regard to the application to reopen the claim of service 
connection for sinusitis, the notice provided to the veteran 
thus far is inadequate.  Correspondence sent by the RO in 
March 2004 purported to advise the veteran of the evidence 
needed to substantiate his claim to reopen, but did not 
inform him what would constitute new and material evidence to 
reopen.  In addition, that letter and the April 2003 
statement of the case used the definition of "new evidence" 
from the 2001 amendments to 38 C.F.R. § 3.156.  As noted 
above, the amended regulations are not applicable to this 
case.  On remand, the RO must provide notice that adequately 
explains to the veteran what evidence he must submit to 
reopen the claim of service connection for sinusitis.  In 
that regard, the Board points out that the RO previously 
denied the veteran's claim on the basis that, although the 
evidence shows treatment for sinusitis many years after 
service, it failed to show that the veteran had a chronic 
condition in service and a link between the current sinusitis 
and any disease or injury incurred in service.  Thus in order 
to be material, new evidence must show either treatment for 
sinusitis in service or that the veteran's current sinusitis 
is related to any disease or injury incurred in service.  

Hypertension

The veteran was provided a VA examination for hypertension in 
January 2004.  As a result, the examiner opined that the 
veteran's current hypertension is not related to his military 
service.  In rendering this opinion, the examiner states that 
there was only one isolated recording of an elevated blood 
pressure and that was a reading of 140/94 in November 1984.  
In reviewing the service medical records, however, the Board 
found that, beginning in July 1965 and going throughout the 
remainder of his service, the veteran had numerous blood 
pressure readings with a diastolic pressure of 90mm or more.  
For VA purposes, hypertension means that the diastolic blood 
pressure  is predominantly 90mm or greater.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 Note (1) (2005).  Thus the 
Board finds the VA examiner's opinion to be incomplete 
because he fails to distinguish this one high blood pressure 
reading from the multitude of others shown in the service 
medical records, and he fails to provide any explanation as 
to why these high blood pressure readings do not constitute 
hypertension or the precursor to hypertension.

Thus on remand, the RO should return the file to the January 
2004 examiner (or, if he is not available, any other 
appropriate VA physician) and ask him to clarify his opinion 
as to the nexus between the veteran's current hypertension 
and his military service given the numerous high blood 
pressure readings shown in the service medical records.  If 
the examiner continues to opine that the veteran's current 
hypertension is not related to service, then the examiner 
must provide a detailed explanation as to why the high blood 
pressure readings (readings with a diastolic pressure of 90mm 
or more) found in the service medical records are not 
indicative of hypertension or consistent with pre-
hypertension.  

In addition, the examiner should be asked to render an 
opinion as to whether the veteran's current hypertension is 
secondary to (proximately due to or the result of) his 
service-connected anxiety disorder.  If the opinion is 
negative, the examiner should explain his opinion in detail.

Anxiety Disorder

The last supplemental statement of the case (SSOC) was issued 
in March 2004.  Subsequent to that, additional information 
that is relevant to the veteran's claim for an increased 
rating was received by the RO.  Specifically, the RO received 
in May 2004 Social Security Administration records that show 
the veteran is receiving disability benefits due to his 
anxiety disorder and include assessments of that disorder 
from May 2003.  In addition, the RO received in April 2004 a 
psychological evaluation of the veteran dated in December 
2003.  None of this evidence was of record at the time the 
March 2004 SSOC was issued, and the RO has failed to consider 
this evidence and readjudicate the veteran's claim for an 
increased rating for his anxiety disorder.  

As this evidence is clearly relevant to the veteran's claim 
for an increased rating, the Board cannot consider this 
evidence before the RO has had an opportunity to do so.  Thus 
on remand, the RO must readjudicate the veteran's claim and 
issue a SSOC to the veteran and his representative.

The veteran is treated at the Community Based Outpatient 
Clinic in Huntsville, Alabama (which is part of the VA 
Medical Center in Birmingham, Alabama), for his service-
connected anxiety disorder.  The last treatment records 
obtained are from November 2003.  As the veteran's claim is 
for an increased rating, any additional treatment records for 
his anxiety disorder may be relevant to his claim.  
Therefore, on remand the RO should request and obtain the 
veteran's mental health treatment records from November 2003 
to the present.  

Upon receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate all the elements of a claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
increased rating claims that includes the assignment of an 
effective date if any additional benefit is awarded.  In the 
present case, the veteran has not been notified of the 
requirements for an earlier effective date.  On remand, VA 
provide proper notice that informs the veteran that an 
effective date may be awarded for any increased rating 
awarded and the type of evidence that is needed to establish 
an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide notice that 
adequately explains to the veteran what 
evidence he must submit to reopen the claim 
of service connection for sinusitis and 
provide notice that, if an increased rating 
for the anxiety disorder is awarded, an 
effective date will be assigned.  Such notice 
should also advise him of what information 
and evidence is needed to establish an 
effective date.

2.  The RO should obtain the veteran's 
medical records from the VA Medical Center in 
Birmingham, Alabama (Huntsville Community 
Based Outpatient Clinic) for treatment for 
his anxiety disorder from November 2003 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, the RO should forward 
the veteran's claims file to the VA 
Medical Center in Birmingham, Alabama.  
The claims file should be provided to the 
examiner who conducted the hypertension 
examination in January 2004.  If that 
examiner is not available, the claims 
file should be provided to a VA physician 
with the sufficient knowledge and 
background to provide the opinions herein 
requested.  

If, after reviewing the file, the 
examiner continues with his opinion that 
the veteran's current hypertension is not 
related to his military service, the 
examiner should explain in detail why the 
blood pressure readings with a diastolic 
pressure of 90mm or more found in the 
service medical records are not 
indicative of hypertension or the 
precursor of the veteran's current 
hypertension.

The examiner is also requested to render an 
opinion as to whether the veteran's current 
hypertension is proximately caused by or the 
result of his service-connected anxiety 
disorder.  If the opinion is in the negative, 
the examiner should explain in detail as to 
why it is not given the pressure readings 
with a diastolic pressure of 90mm or more 
found in the service medical records.

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
report from the VA examiner responds to all 
the above questions, the RO should 
readjudicate the claims.  In readjudicating 
the claim for an increased rating for 
anxiety disorder, the RO should ensure that 
it considers all evidence received since the 
issuance of the March 2004 Supplemental 
Statement of the Case.  

If such action does not resolve the claims, 
an SSOC should be issued to the veteran and 
his representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


